The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




       Dated: 10:09 PM July 2, 2019




                   UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF OHIO
                                   *
 IN RE:                            *
                                   *     CASE NUMBER 19-40676
 JUDITH A. SUTTON,                 *
                                   *     CHAPTER 13
      Debtor.                      *
                                   *     HONORABLE RUSS KENDIG
                                   *
 ****************************************************************
                          CONFIRMATION ORDER
 ****************************************************************

       The     debtor       (“Debtor”)         filed      a    Chapter       13     Plan      on

April 16, 2019 as modified by the Order Providing For Increased

Dividend To Unsecured Creditors dated June 26, 2019 (Doc. 17)

(“Plan”).           Having      considered        the     Plan     and     objections         to

confirmation, if any, the Court finds as follows:

1.     Notice of the confirmation hearing was duly given.

2.     The Plan complies with all applicable provisions of Title 11

       of the United States Code.




Rev. 12/1/17


19-40676-rk      Doc 19    FILED 07/02/19      ENTERED 07/03/19 11:22:46           Page 1 of 7
3.   Any      fee,     charge,   or    amount       required      to   be    paid       before

     confirmation         (i)    under       the    Plan;   or    (ii)      by   28     U.S.C.

     § 1930, has been paid.

IT IS THEREFORE ORDERED:

1.   The Plan is confirmed.

2.   The Plan is incorporated into this Confirmation Order as if

     fully rewritten.            If there are any inconsistencies between

     the Plan and this Order, this Order shall control.

3.   Provided that (i) the affected creditors have been properly

     noticed or served pursuant to the Federal Rules of Bankruptcy

     Procedure; and (ii) “Included” in boxes 1.1 and/or 1.2 in

     Part     1   of    the   Plan     has     been   checked,      the     corresponding

     mortgage liens and/or judicial liens identified in §§ 3.2

     and/or 3.4 of the Plan shall be released upon entry of the

     order of discharge of the Debtor.

4.   Any nonstandard provisions in Part 8 of the Plan shall not be

     effective         unless    (i)     the       affected      creditors       have    been

     properly noticed or served pursuant to the Federal Rules of

     Bankruptcy Procedure; and (ii) “Included” in box 1.3 in Part 1

     of the Plan has been checked.

5.   The Plan may extend beyond its stated term in order to carry

     out the provisions of this Order without further application

     or notice pursuant to 11 U.S.C. § 1322.                       If a Plan proposes

     a dividend in an amount to which no objection is filed by a

                                               2


19-40676-rk    Doc 19     FILED 07/02/19       ENTERED 07/03/19 11:22:46         Page 2 of 7
     creditor or party in interest and such dividend is increased

     by agreed order between the Trustee and the Debtor, based on

     claims     then     filed   or    estimated      and,    subsequent      to    such

     increase,     additional         claims    are     thereafter    allowed,      the

     dividend to general unsecured creditors may be reduced to an

     amount not less than provided for in the original Plan for

     which creditors were provided notice, without further hearing

     or additional notice to creditors.

6.   The Trustee is authorized and permitted to send notices and

     general information concerning the administration of the Plan

     directly to the Debtor pursuant to 11 U.S.C. § 1302(b)(4).

7.   The periodic payments called for in the Plan (“Plan Payments”)

     shall be made as specified in §§ 2.2 and/or 2.3 of the Plan.

     Plan Payments made directly to the Trustee shall, until

     further order of the Court, be sent to the Trustee at the

     following     address:      Michael       Gallo,      Trustee;   P.O.    Box    80;

     Memphis, TN 38101-0080.

8.   The Debtor is under a continuing duty to:

     a.       provide the Trustee with notice of any (i) change in

              disposable income; and (ii) financial recovery to which

              the Debtor becomes entitled for any reason, including

              without limitation, any personal injury claim, claim

              relating     to    termination          of    employment,       workers’

              compensation claim, unemployment claim, social security

                                          3


19-40676-rk    Doc 19    FILED 07/02/19   ENTERED 07/03/19 11:22:46          Page 3 of 7
              claim, inheritance, life insurance benefits, lottery

              proceeds, or property settlement; and

      b.      provide the Trustee with copies of income tax returns in

              accordance with 11 U.S.C. § 521(f).

9.    Absent prior authorization of the Court, the Debtor shall

      not:

      a.      incur post-petition debt;

      b.      transfer any interest in (i) real property, including

              selling or leasing oil and gas rights; or (ii) personal

              property having a value in excess of $1,000.00; or

      c.      make single purchases on credit in excess of $1,000.00,

              except    for   normal     and   reasonable   expenses    for   the

              maintenance or support of the Debtor and/or the Debtor’s

              dependents.

10.   Title to the Debtor’s property shall re-vest in the Debtor as

      set forth in § 7.1 of the Plan.

11.   Provided the Debtor’s attorney has complied with the terms of

      Amended     Administrative         Order    No.   14-02    (as     amended

      hereafter), the Debtor’s attorney is authorized and permitted

      payment of attorney fees as specified in the Administrative

      Order, to be paid by the Trustee through the Plan.

12.   Administrative expenses of the Trustee shall be paid in full

      pursuant to 11 U.S.C. §§ 503(b) and 1326(b)(2).



                                          4


19-40676-rk    Doc 19   FILED 07/02/19    ENTERED 07/03/19 11:22:46    Page 4 of 7
13.   A creditor seeking to be paid under the Plan must file a proof

      of claim pursuant to Federal Rule of Bankruptcy Procedure

      3002.   After a proper and timely proof of claim is filed, the

      Trustee   shall    pay   a   creditor    with   a   secured   claim    in

      accordance with §§ 3.1, 3.2, 3.3, and/or 3.4 of the Plan, as

      applicable, or, if an objection to a proof of claim has been

      filed, after entry of an order authorizing payment.             After a

      proper and timely proof of claim is filed, the Trustee shall

      pay (i) a creditor with an unsecured claim; and (ii) a claim

      of a governmental unit, in accordance with such filed claim,

      or, if an objection to a proof of claim has been filed, after

      entry of an order authorizing payment.

14.   Subject to 11 U.S.C. § 1325(a)(5)(B)(iii)(1) and (b)(1)(B),

      the Trustee shall make monthly payments to the extent of

      available funds.

15.   If § 3.5 of the Plan provides for surrender of a creditor’s

      collateral, (i) the automatic stay in 11 U.S.C. § 362(a) and

      the co-debtor stay in 11 U.S.C. § 1301 are terminated with

      respect to the collateral identified in § 3.5 of the Plan;

      and (ii) the creditor is required to file an unsecured claim

      for the deficiency balance within 90 days after entry of this

      Confirmation Order.       If § 3.5 of the Plan does not provide

      for surrender of a creditor’s collateral, but the creditor

      obtains relief from stay, the creditor is required to file an

                                        5


19-40676-rk   Doc 19   FILED 07/02/19   ENTERED 07/03/19 11:22:46   Page 5 of 7
      unsecured claim for the deficiency balance within 90 days

      after entry of a final order for relief from stay.                         If

      liquidation of the collateral does not occur within the

      applicable time period in this paragraph, the creditor should

      estimate the amount of the deficiency claim; the creditor is

      required to amend the proof of claim as soon as the amount of

      the deficiency is known.            Failure to timely file a deficiency

      claim     shall        bar   the    creditor     from    participation     in

      distribution for such deficiency.                The time period in this

      Confirmation Order controls over any inconsistent period for

      filing a proof of claim in any other order of the Court (e.g.,

      an order for relief from stay or an order sustaining objection

      to claim).

16.   The     Debtor    is    responsible      for   timely   completion   of   all

      discharge requirements, including but not limited to filing

      (i) Form 423 to indicate completion of a course in personal

      financial management; (ii) certification related to domestic

      support obligations; and (iii) if applicable pursuant to

      Second Amended Administrative Order No. 08-11 (as amended

      hereafter), certification related to 11 U.S.C. § 1328(h).




                                           6


19-40676-rk    Doc 19    FILED 07/02/19    ENTERED 07/03/19 11:22:46   Page 6 of 7
****************************************************************

SUMMARY PLAN PAYMENTS ― ATTORNEY FEES ALLOWANCE:

1.   Plan Payment: $496.00 per month.

2.   Term:    36 months.

3.   Dividend to general unsecured creditors:            100%.

4.   Attorney Fees:           Allowed:           $4,000.00.

                              Amount paid:       $1,000.00.

                              Balance
                              Through Plan:      $3,000.00.




                                  #     #   #




                                        7


19-40676-rk   Doc 19   FILED 07/02/19   ENTERED 07/03/19 11:22:46   Page 7 of 7
